Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	Claims 1-22 are pending in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN111078512A issued to Ming et al. (Ming) in view of US 2020/0104484 issued to Samuel.
	As per claim 1, Ming teaches a method for dynamically generating a rule for determining an alert condition of an Internet of Things (IoT) device (Ming: Pg. 12 – the candidate warning rule is automatically stored in the alarm rule table, so that the device data acquired by the subsequent alarm device can match the candidate alarm rule), the method comprising: receiving, by a processor, a device-data definition of data that the IoT device can provide to the processor (Ming: Pg. 6 – acquire device data uploaded by the target device); capturing, by the processor, a specific one of a plurality of selectable use cases of the IoT device (Ming: Pg. 7 – the target device refers to a device connected to the alarm device. The target device may be connected to the alarm device through a wired network or a wireless network); generating, by the processor, a rule for determining an alert condition based, at least in part, on the specific one of the plurality of selectable use cases captured (Ming: Pg. 7 – the sensor provided on the target device collects device data in real time and sends it to the alarm device in real time, and the alarm device obtains the device data uploaded by the target device and find a target alarm rule matching the device data in the alarm rule table); 
Ming however does not explicitly teach receiving, by the processor, a data stream provided by the IoT component via the internet; applying, by the processor, the rule generated to the data stream; determining, by the processor, the alert condition based on the rule applied to the data stream; generating, by the processor, an alert signal in response to the rule applied to the data stream satisfying the alert condition determined, the alert signal configured to cause an alert to be generated by an alerting device.
	Samuel however explicitly teaches receiving, by the processor, a data stream provided by the IoT component via the internet (Samuel: Claim 1 – receiving IoT data associated with the at least one IoT device); applying, by the processor, the rule generated to the data stream (Samuel: Claim 1 – a set of security rules that are associated with an expected condition of at least one IoT device is stored (to apply on the device)); determining, by the processor, the alert condition based on the rule applied to the data stream (Samuel: Claim 1 – a determination is made by the at least one IoT device, that a threshold for one or more of types of data has been exceeded); generating, by the processor, an alert signal in response to the rule applied to the data stream satisfying the alert condition determined, the alert signal configured to cause an alert to be generated by an alerting device (Samuel: Claim 1 – making a determination, based on the Io T data and on the Io T device model, as to whether the set of security rules has been violated; and selectively sending an alert based on the determination). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the teaching of Ming to teach receiving, by the processor, a data stream provided by the IoT component via the internet; applying, by the processor, the rule generated to the data stream; determining, by the processor, the alert condition based on the rule applied to the data stream; generating, by the processor, an alert signal in response to the rule applied to the data stream satisfying the alert condition determined, the alert signal configured to cause an alert to be generated by an alerting device. One would be motivated to do so as the data from IoT device is received, a set of security rule is applied and determined if threshold for one or more of types of data has been exceeded and selectively select an alert base on the determination (Samuel: Claim 1).
As per claim 2, the modified teaching of Ming teaches the method of claim 1, wherein generating, by the processor, a rule for determining an alert based, at least in part, on the specific one of the plurality of selectable use cases captured includes: applying a rule template to the specific one of the plurality of selectable use cases captured and device-data definition of the IoT device (Samuel: ¶ 0049 – the set of security rules stored in IoT hub is based on a model (template) of the normal behavior of the IoT devices).

As per claim 3, the modified teaching of Ming teaches the method of claim 1, wherein the device-data definition defines one or more of a device type of the IoT device, telemetry of the IoT device, and deployment location of the IoT device (Samuel: ¶ 0062, Fig. 3 – IoT devices (e.g., 341-343 of FIG. 3)).

As per claim 4, the modified teaching of Ming teaches the method of claim 1, wherein the rule generated defines a threshold criterion, and wherein the alert is generated in response to a comparison of the data stream of the IoT device to the threshold criterion (Samuel: Claim 13 – employing at least one processor to compare the aggregated IoT device data with the configurable IoT device model as to whether the set of security rules has been violated and wherein IoT device determines to send the IoT data in response to a threshold based on one or more types of data being exceeded).

As per claim 5, the modified teaching of Ming teaches the method of claim 1, wherein rule for determining an alert condition generated based on the selected one of the plurality of selectable use cases is different than a rule for determining an alert condition generated based, at least in part, on an unselected one of the plurality of selectable use cases (Samuel: ¶ 0043 – the set of security rules stored may differ, for example, based on the type of IoT device, upon the particular deployment context, and other factors).

As per claim 6, the modified teaching of Ming teaches the method of claim 1, further comprising: rendering, by the processor, a visual indication of the rule generated on a user Interface (UI) dashboard (Samuel: ¶ 0031 – output interface 270 includes a visual display device and is configured to render and present displays for viewing).

As per claim 7, the modified teaching of Ming teaches the method of claim 6, wherein the UI dashboard includes at least one of the plurality of visual building blocks selected from the group consisting of charts, graphs, and single value entries (Ming: Pg. 6 – the query terminal 103 may use a chart wherein the form displays the received alarm records).

As per claim 8, the modified teaching of Ming teaches the method of claim 7, wherein the single value entries can be a status icons and/or latest data corresponding to the rule determined (Samuel: ¶ 0045 – the data about the internal security state of IoT device may include current state of the active processes).

As per claim 9, the modified teaching of Ming teaches the method of claim 1. wherein capturing, by the processor, a specific one of a plurality of selectable use cases of the IoT device comprises: receiving, by the processor, an input provided by a user via a UI dashboard (Ming: Pg. 10 – the user can input a query instruction to the alarm rule database table at the query terminal).

As per claim 10, the modified teaching of Ming teaches the method of claim 1, further comprising: receiving, by the processor, a location of the IoT device; determining the alerting device based on the location of the IoT device; and sending the alert signal to the alerting device determined in response to the rule applied to the data stream satisfying the alert condition determined (Samuel: ¶ 0045 – the telemetry data may include a location associated with the IoT device while ¶ 0058 and ¶ 0059 – teaches a determination is made based on whether security rules has been violated and selectively sends an alert to the IoT device).

As per claim 11, the claim resembles claim 1 and is rejected under the same rationale.
As per claim 12, the claim resembles claim 2 and is rejected under the same rationale.

As per claim 13, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 14, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 15, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 16, the claim resembles claim 6 and is rejected under the same rationale.

As per claim 17, the claim resembles claim 7 and is rejected under the same rationale.

As per claim 18, the claim resembles claim 8 and is rejected under the same rationale.

As per claim 19, the claim resembles claim 9 and is rejected under the same rationale.

As per claim 20, the claim resembles claim 10 and is rejected under the same rationale.

As per claim 21, the modified teaching of Ming teaches the system of claim 11, wherein the processor is a processor of a computer providing a user interface to the IoT device for a user (Ming: Pg. 8 – on the user interface of the alarm device, the user can enter alarm rules related to the target device in advance).

As per claim 22, the modified teaching of Ming teaches the system of claim 1, wherein the processor is a processor of a computer providing cloud-based resources (Samuel: ¶ 0020 – computing devices shown in FIG. 1 may be in various locations, including on premise, in the cloud).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458